COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  The Estate of Joel Soto by and through its      §               No. 08-18-00007-CV
  Independent Administrator Maribel
  Amador and Maribel Amador, Individually         §                 Appeal from the
  and Ivan Soto, Joel Soto, Jr. and Paulina
  Soto, All Individually, By and Through          §                205th District Court
  Their Next Friend, Maribel Amador,
                                                  §            of Hudspeth County, Texas
                        Appellant,
                                                  §              (TC# CV-04423-205)
  v.
                                                  §
  Baudelio Gonzalez Mireles,
                                                  §
                        Appellee.
                                                  §
                                             ORDER

       On April 6, 2018, this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On April 9, 2018 Appellee

timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Reporter’s Record shall be filed in this Court on or before May 9, 2018.

       IT IS SO ORDERED this 9th day of April, 2018.


                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.